Citation Nr: 1820412	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  17-29 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to June 6, 2003, for service connection for renal failure, end stage renal disease (ESRD).  

2.  Entitlement to an effective date prior to June 6, 2003, for service connection for hypertension and hepatitis C. 

3.  Entitlement to an effective date prior to June 6, 2003, for a 100 percent disability evaluation for hepatitis C.  



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from August 1974 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The extensive procedural history of this case will be set forth below.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Legacy (formerly Virtual VA) paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

From the record, it appears that the Veteran is also alleging that there was clear and unmistakable error (CUE) in a March 1996 rating decision which denied service connection for hepatitis C and hypertension.  However, such a matter involves the application of different law and regulations and is not inextricably intertwined with the issue currently before the Board.  Generally see Kellar v. Brown, 6 Vet. App. 157 (1994) and Parker v. Brown, 7 Vet. App. 116 (1994).  This additional matter (of CUE in the March 1996 rating decision) has not been adjudicated by the RO, however, much less denied and timely appealed to the Board, so referral to the RO for initial development and consideration is required since the Board does not currently have jurisdiction.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran file a claim in October 1995 for service connection for hypertension and hepatitis and he was notified in March 1996 of a rating decision that denied those claims but he did not appeal that decision and that decision is final.  

2.  The Veteran's application to reopen his claims for service connection for hepatitis and hypertension was received on June 6, 2003.  

3.  The Veteran has been granted a 100 percent schedular rating for hepatitis C and a 100 percent schedular rating for chronic renal failure, end-stage renal disease, and a noncompensable rating for hypertension, all effective June 6, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 6, 2003, for service connection for renal failure, ESRD, are not met.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.105. 3.156, 20.302, 20.1103 (2017). 

2.  The criteria for an effective date prior to June 6, 2003, for service connection for hypertension and hepatitis C are not met.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.105. 3.156, 20.302, 20.1103 (2017).  

3.  The criteria for an effective date prior to June 6, 2003, for a 100 percent disability evaluation for hepatitis C are not met.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.105. 3.156, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied as to the claim for service connection for chronic renal failure by RO letter in April 2009, and as to the claim for an increased rating for hepatitis C by Ro letter in April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The appeal as to the effective date for service connection for hypertension stems from the November 2015 rating decision which granted service connection.  As the statutory notice for the claim for service connection has served its purpose, its application was no longer required as to the downstream elements of the effective date for service connection for hypertension.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to the duty to assist, the Veteran's service treatment records (STRs) are on file.  Likewise, private clinical records and VA treatment records are on file.  Also, records of the Social Security Administration (SSA) are on file.  The Veteran declined to testify before the Board in support of his claims. 

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).

Background

A September 1994 rating decision denied service connection for a disorder of each knee, of which the Veteran was notified by RO letter of September 29, 1994.  He filed a Notice of Disagreement (NOD) as to the denial of service connection for a left knee disability on November 1, 1994, following which a Statement of the Case (SOC) was issued on June 24, 1995.  He testified at a September 1995 RO hearing, at which time he was informed that to perfect his appeal he needed to file a Substantive Appeal, i.e., VA Form 9.  See page 6 of the transcript of that hearing.  Thereafter, a Supplemental SOC (SSOC) was issued on October 19, 1995.  

However, the Veteran never perfected an appeal from the September 1994 rating decision by the filing of a Substantive Appeal, VA Form 9 or equivalent.  

In VA Form 21-4138, Statement in Support of Claim, received on October 23, 1995 the Veteran claimed service connection for "high blood pressure and hepatitis" and stated that he had been treated for these conditions in about April 1977 while in the Navy.  He attached medical records from Kaiser which he stated demonstrated that he had had high blood pressure since 1990.  

The Veteran was notified by RO letter of March 18, 1996 of a rating decision which denied his claims for service connection for hypertension and for hepatitis, as not well grounded.  As to hypertension, it was found that STRs from August 1874 to August 1977 were negative for complaints, treatment or diagnosis of hypertension, and all blood pressure readings during service were within normal limits.  Records of Kaiser Permanente from January 27, 1992 to August 25, 1995 showed some elevated blood pressure readings but there was no diagnosis of hypertension, and a report in January 1993 stated there was no history of hypertension.  As to hepatitis, it was stated that STRs contained a record of treatment for hepatitis but there was no permanent residual chronic disability.  STRs from August 1974 to August 1977 show that in August 19777 the Veteran was in close contact with known hepatitis, and had some high liver function tests.  The diagnosis was subclinical hepatitis, and follow-up reports were negative.  There was no evidence of any residuals.  Evidence from Kaiser Permanente noted that in January 1993 there was no history hepatitis or abnormal liver function tests.  

The Veteran did not appeal the March 1996 rating decision.  

In VA Form 21-527, Income-Net Worth and Employment Statement, received on May 7, 2002, the Veteran related dependency data, past employment data, education, and information as to his net worth.  He also reported that he had been treated for a viral infection and renal failure in October 2001.  

On June 6, 2003, the Veteran applied to reopen his claims for service connection for "Hepatitis C - residuals - liver condition" and hypertension.  

An RO letter of July 14, 2003 to the Veteran notified him of what was needed to substantiate his service connection claims and of the respective evidence gathering duties.  

On appeal of a February 2004 rating decision denying reopening, a March 2006 Board decision found that the March 1996 rating decision was final, but upon submission of new and material evidence the Board granted reopening of a claim for service connection for hepatitis C and, upon de novo adjudication, granted service connection for hepatitis C.  That decision also found that there was new and material evidence to reopen a claim for service connection for hypertension, and upon reopening, that claim was remanded prior to de novo adjudication.  

An August 2006 rating decision effectuated the Board's grant of service connection for hepatitis C and assigned an initial 10 percent disability rating, all effective June 6, 2003.  The Veteran was notified of that decision by RO letter of August 16, 2006.  

Later in August 2006, the Veteran filed an NOD to the assignment of an initial 10 percent rating for hepatitis and the assignment of June 6, 2003, as the effective date for the grant of service connection for hepatitis.  

A May 2007 Board decision denied service connection for hypertension.  The Board found that hypertension was not manifested during the active service or for many years thereafter, nor was hypertension otherwise causally related to the active service or to a service-connected disability.  That Board decision was subsequently vacated by an April 2009 Memorandum decision of the United States Court of Appeals for Veterans Claims (Court).  

An October 6, 2008 rating decision denied entitlement to a TDIU rating, to which the Veteran filed an NOD in November 2008. 

The Veteran's claim for end-stage renal disease was received on March 6, 2009.  

A March 27, 2009 SOC addressed an initial rating in excess of 10 percent for hepatitis C; an effective date prior to June 6, 2003 for service connection for hepatitis C; and a TDIU rating.  A VA Form 9 was received in May 2009.  

An April 30, 2009 rating decision denied service connection for chronic renal failure, of which the Veteran was notified by RO letter of May 4, 2009.  An NOD was received on May 26, 2009, and after a December 1, 2009 SOC the appeal was perfected by filing VA Form 9 in January 2010.  

Thereafter, an October 2009 Board decision denied service connection for hypertension.  That Board decision was subsequently vacated by a May 2010 Memorandum decision of the Court.  

SSA records received in March 2012 include a March 2002 Disability Determination reflecting that the Veteran was disabled since October 2001 due to a primary diagnosis of kidney failure due to hypertension with hemodialysis, and a secondary diagnosis of Human Immunodeficiency Virus (HIV) infection.  

In November 2010 the Board remanded the issue of service connection for hypertension.  In January 2012 the Board remanded the claim for service connection for hypertension, as well as an additional claim for service connection for chronic renal failure, to include as secondary to service-connected hepatitis C and as secondary to claimed hypertension.  It was noted that this issue arose on appeal of an April 2009 rating denial.  

In January 2013 the Board remanded the claim for service connection for chronic renal failure, to include as secondary to service-connected hepatitis C and as secondary to claimed hypertension, to obtain a VA nexus examination, and deferred adjudication of the claim for service connection for hypertension.  Additional claims of a disability rating in excess of 10 percent for hepatitis C and for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating), which arose from an April 2012 rating decision, were remanded for the issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  

A January 13, 2014 rating decision granted service connection for chronic renal failure, end-stage renal disease (ESRD) and assigned an initial 100 percent disability rating and also granted basic eligibility to Dependents' Educational Assistance (DEA), all from March 6, 2009 (date of receipt of claim for service connection for chronic renal disease).  The Veteran was notified of that rating decision by RO letter of January 27, 2014.  

In the Veteran's June 2014 NOD he requested an effective date in 2001, as of the date of award of Social Security Administration (SSA) disability benefits.  

An October 2015 Board decision addressed the issue of the appropriate effective date for the award of service connection for end-stage renal disease, and assigned an effective date of August 19, 2003; but, in doing so the Board specifically noted that it was bifurcating the issue regarding the question what is the proper effective date for the award of service connection for end-stage renal disease [and] awarding the Veteran the maximum benefit available based on the evidence currently of record without precluding the possibility of an even earlier effective date being awarded in a future decision, after obtaining additional VA treatment records.  As such, there was no prejudice to the Veteran in the bifurcation of the effective date appeal."  The effective date of August 19, 2003 was assigned for service connection for end-stage renal disease based upon receipt on that date of private treatment records of Baylor University Medical Center (BUMC).  The October 201r Board decision remanded claims for service connection for hypertension; a rating in excess of 10 percent for hepatitis C; and a TDIU rating.  

Thereafter, a November 2015 rating decision granted service connection for hypertension and assigned an initial noncompensable disability rating, all effective June 6, 2003 (date of receipt of reopened claim).  It also granted an earlier effective date (prior to the effective date in the October 2015 Board decision) of June 6, 2003, for service connection for chronic renal failure, end-stage renal disease (ESRD).  It also granted an increase in the 10 percent rating for hepatitis C to 100 percent, effective June 6, 2003; and granted basic eligibility to Dependents' Educational Assistance (DEA) benefits as well as entitlement to special monthly compensation (SMC) based on housebound (HB) criteria, both effective June 6, 2003.  However, it dismissed the claim for a TDIU rating as being moot because a total schedular (100%) evaluation was granted effective from the date of claim for service connection for the Veteran's service connected disabilities which mooted the issue of entitlement to a TDIU rating after the effective date of that rating, citing Herlehy v. Principi, 15 Vet. App. 33 (2001) and 38 C.F.R. § 4.16(a), "Total disability ratings for compensation may be assigned, where the schedular rating is less than total ..."  

In VA Form 21-0985, Notice of Disagreement, in April 2016 the Veteran continued to express disagreement with the effective dates established by the November 2015 rating decision, stating that he wanted a 100 percent rating as of October 1995.   

In September 2017 the Veteran submitted a duplicate copy of a December 31, 2008 letter from Dr. F. Casey stating that the Veteran had been diagnosed in 2001 with end-stage renal disease (ESRD), for which he was undergoing hemodialysis, and he had hepatitis C.  He had at one time been treated by VA with Interferon for about 6 months.  He took medication for hypertension.  He had tested positive for HIV, for which he was not being treated.  

Service Connection Effective Dates for Hypertension, Hepatitis C and Renal Failure, End-Stage Renal Disease

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.401 (2017).   

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r) (2017).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

The RO has established service connection for chronic renal failure, end-stage renal disease, as of the date that the Veteran applied to reopen claims for service connection for hepatitis and hypertension.  

The Board is aware that the Veteran has selectively cited to portions of prior Board decisions and prior decisions of the Court regarding his earlier claims for service connection for hypertension in an attempt to weave a basis for earlier effective dates.  This had focused primarily on his having been diagnosed or treated for hepatitis C, hypertension, or renal disease prior to June 6, 2003 and his earlier claim in October 1995.  

After filing a claim in October 1995 for service connection for hepatitis and hypertension, in a March 1996 rating decision, after considering the record, the RO denied service connection for hepatitis and hypertension.  The Veteran was notified of that decision by a letter in March 1996, and of his appellate rights.  

Importantly, the Veteran did not initiate an appeal of the March 1996 rating decision.  In this regard, the Board has carefully reviewed the record, but finds no indication of record, nor does the Veteran contend, that either he or any representative submitted any written statement within the one year appeal period which could be interpreted as a valid NOD to the March 1996 decision.  Thus, the March 1996 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2017).   

Rather, the Veteran relies on having filed a claim in October 1995.  However, he does not understand that the claim filed in October 1995 was denied in March 1996 and, because he did not appeal that decision, it is final.  Under governing law and regulations, the proper effective date is either the date of receipt of the application to reopen or the date entitlement arose.  However, the date entitlement arose does not mean, as the Veteran apparently assumes, the date when a particular disorder was first diagnosed.  And, even if this were the case, the law requires that a claim must be filed.  Thus, even if hypertension or renal failure, or both, were diagnosed prior to receipt on June 6, 2006 of the application to reopen the claims for service connection for hepatitis and hypertension, the proper effective date can be no earlier than the later of the date entitlement arose or date of receipt of the June 6, 2003, application to reopen the claims for service connection for hepatitis and hypertension.  

Thus, notwithstanding whether hepatitis C, hypertension or renal failure were diagnosis, and even if treated, prior to date of receipt of the June 6, 2003, application to reopen the claims for service connection for hepatitis and hypertension, the effective date can be no earlier than the date of receipt of the application to reopen the claims for service connection for hepatitis and hypertension.  Moreover, this is true even though the Veteran was awarded SSA disability benefits effective in 2001 inasmuch as an award of such benefits by SSA is not binding on the Board.  Moreover, the Board notes that the award of SSA benefits was also predicated upon the Veteran's having Human Immunodeficiency Virus (HIV) infection, which is a disability for which service connection is not in effect.  

Applicable regulations provide that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b) "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3e 1362, 1367 - 68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  

In the instant case, there was no evidence submitted within one year of the March 1996 rating decision.  Given the lack of new and material evidence within one year of the March 1996 rating decision, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Accordingly, unless an exception to finality applies that decision became final (and, hence, provides no basis for assignment of an earlier effective date for any subsequently granted benefit).  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Similarly, no new service records were received after the 1996 rating decision and, so, the provisions of 38 C.F.R. § 3.156(c) are similarly not applicable.  

Moreover, the Board also finds that there is no document associated with the claims file that can be construed as a pending claim for service connection for hepatitis or hypertension at any point after the final March 1996 denial but prior to the June t6, 2003, application to reopen the claim.  Thus, no earlier effective date is assignable for the award of service connection for hepatitis C, hypertension or renal failure on this basis. 

In this regard, the Board notes that following the 1996 denial of service connection for hepatitis and hypertension, in May 2002 the Veteran filed VA Form 21-527, Income-Net Worth and Employment Statement, and reported that he had been treated for a viral infection and renal failure in October 2001.  However, the Veteran was well aware of how to file a claim for service connection, having done so on several prior occasions.  Thus, the mere reference to renal failure in the VA Form 21-527 cannot be construed as expressing a belief in entitlement to service connection or an intent to claim service connection for renal failure.  

Under the 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  However, this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's hypertension or renal failure prior to June 6, 2003, cannot constitute a request to reopen a claim for service connection.  

In sum, there is no correspondence or documentation from the Veteran, dated prior to June 6, 2003, that could be interpreted as a claim for service connection.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  Following the 1996 denial, there was no indication that the Veteran desired to claim service connection for renal failure or reopen the final and previously denied claim of service connection for hepatitis C or hypertension prior to June 6, 2003.  

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As such, on these facts, no effective date for the grant of service connection for hepatitis C, hypertension or for renal failure, end-stage renal disease earlier than June 6, 2003, is assignable.  Thus, the claims for earlier effective dates for these service-connected disorders must be denied.  

Effective Date Prior to June 6, 2003, for a 100 Percent Evaluation for Hepatitis C

Generally, the effective date of an award for an increased rating shall be the date of receipt of the formal or informal claim, or the earliest date as of which it is factually ascertainable that an increase in disability had occurred, whichever is later.   38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1).  Stated conversely, the effective date of an increased rating is the date of ascertainable increase or date of receipt of formal or informal claim, whichever is later under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1).  If, however, the ascertainable increase precedes receipt of the formal or informal claim, then the effective date is the date of ascertainable increase, if the claim is received within one year thereof under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  See also 38 C.F.R. § 3.157(a) and Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

The Veteran has appealed the initial assignment of June 6, 2003, for hepatitis C and the assignment of a 100 percent schedular rating which has been assigned as of the date of the grant of service connection for hepatitis C.  However, no disability rating may be awarded prior to any grant of service connection for that disability.  In other words, compensation is not payable at any schedular level of disability for a period of time prior to the effective date of a grant of service connection for that disability.  

However, since service connection for hepatitis C is not warranted prior to June 6, 2003, a 100 percent schedular rating, and indeed no schedular rating, may be assigned prior thereto.  Thus, the claim for an earlier effective date for a 100 percent schedular rating for hepatitis C must be denied as being without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  







ORDER

An effective date prior to June 6, 2003, for service connection for renal failure, ESRD, is denied.  

An effective date prior to June 6, 2003, for service connection for hypertension and hepatitis C is denied.  

An effective date prior to June 6, 2003, for a 100 percent disability evaluation for hepatitis C is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


